     Case 2:18-cv-10324-CJC-AS Document 1 Filed 12/13/18 Page 1 of 21 Page ID #:1


 1 Tina Wolfson, SBN 174806
   twolfson@ahdootwolfson.com
 2 Robert Ahdoot, SBN 172098
 3 rahdoot@ahdootwolfson.com
   Ted Maya, SBN 223242
 4 tmaya@ahdootwolfson.com
 5 Alex R. Straus, SBN 321366
   astraus@ahdootwolfson.com
 6 AHDOOT & WOLFSON, PC
 7 10728 Lindbrook Drive
   Los Angeles, California 90024
 8 Tel: 310-474-9111; Fax: 310-474-8585
 9
      Attorneys for Plaintiff and All Others Similarly Situated
10
11                           UNITED STATES DISTRICT COURT
12                         CENTRAL DISTRICT OF CALIFORNIA
13
14 JANEL SEMPRE, individually and on             Case No.: 2:18-cv-10324
   behalf of all others similarly situated,
15                                               CLASS ACTION
16                       Plaintiff,
                                                 COMPLAINT FOR DAMAGES
17          vs.
18                                               DEMAND FOR JURY TRIAL
   MARRIOTT INTERNATIONAL,
19 INC.; STARWOOD HOTELS &
20 RESORTS WORLDWIDE, INC.; and
   DOES 1 through 50, inclusive,
21
22                       Defendants.
23
24
25
26
27
28

                                  CLASS ACTION COMPLAINT
                                             1
     Case 2:18-cv-10324-CJC-AS Document 1 Filed 12/13/18 Page 2 of 21 Page ID #:2


 1                              CLASS ACTION COMPLAINT
 2          COMES NOW, Plaintiff Janel Sempre (“Plaintiff”), individually and on behalf of
 3 all others similarly situated (the “Class” as defined below), and upon personal
 4 knowledge as to the facts pertaining to herself, upon information and belief as to all
 5 other matters, and based on the investigation of counsel, brings this class action against
 6 Marriott International, Inc. (“Marriott”) and Starwood Hotels & Resorts Worldwide,
 7 Inc. (“Starwood”) (collectively, “Defendants”), seeking injunctive relief and class-wide
 8 recovery of damages, restitution, and other relief against Defendant, and alleges as
 9 follows:
10
11                                NATURE OF THE ACTION
12          1.    Plaintiffs bring this class action against Defendants for the failure to
13 secure and safeguard customers’ personally identifiable information and financial data.
14 Defendants collected this information at the time customers registered on their
15 websites, checked-in to one of their hotels, used their loyalty program (“Loyalty
16 Program”).
17          2.    Plaintiff provided her personal and confidential information to the
18 Defendants on the basis that they would keep his information secure, and employ
19 reasonable and adequate security measures to ensure that hackers would not
20 compromise his information, and notify her promptly in the event of a breach.
21          3.    Upon information and belief, beginning in or around 2014 and continuing
22 through November 2018, hackers accessed Defendants’ network and stole personally
23 identifiable information and payment data, including, but not limited to, names, dates
24 of birth, addresses, phone numbers, email addresses, passport numbers, hotel reward
25 account information, dates of birth, information regarding arrival and departure,
26 reservation dates, communication preferences, and credit card numbers and expiration
27 dates (“Personal Information”).
28          4.    On November 30, 2018, Marriott acknowledged an investigation had

                                 CLASS ACTION COMPLAINT
                                            2
     Case 2:18-cv-10324-CJC-AS Document 1 Filed 12/13/18 Page 3 of 21 Page ID #:3


 1 determined that there was unauthorized access to their guest reservation database on or
 2 before September 10, 2018 (“Data Breach”).
 3          5.    Defendants failed to provide timely, accurate, and adequate notice to
 4 Plaintiff and other Class Members that Defendants’ systems had been breached and
 5 their Personal Information had been compromised.
 6          6.    The Data Breach exposed the Personal Information of approximately 327
 7 million people.
 8          7.    Upon information and belief, Plaintiffs’ and Class Members’ Personal
 9 Information was improperly handled and stored, was unencrypted, and was not kept in
10 accordance with applicable, required, and appropriate cyber-security protocols,
11 policies, and procedures.
12          8.    Defendants have publicly acknowledged that the Data Breach resulted, in
13 part, from mistakes in a database containing information of guests at its Starwood-
14 branded hotels, admitting in an 8-K filed on November 30, 2018 that it was “devoting
15 the resources necessary to phase out Starwood systems and accelerate the ongoing
16 security enhancements to [its] network.”
17          9.    Upon information and belief, Defendants failed to employ sufficient
18 security measures to avoid the Data Breach despite the fact that Starwood had reported
19 a data breach relating to 54 of its hotels in November of 2015.
20          10.   Despite this data breach, as well as numerous other high-profile data
21 breaches at other major American corporations during the four years between the initial
22 breach and its discovery, Defendants did not take adequate steps to assure that its
23 systems were secure.
24          11.   As a result, Plaintiff and Class Members’ Personal Information was
25 compromised and stolen.
26          12.   This same information remains stored in Defendants’ computer systems
27 and, thus, Plaintiff and Class Members have an interest in ensuring that their
28 information is safe, and they are entitled to seek injunctive and other equitable relief,

                                 CLASS ACTION COMPLAINT
                                            3
     Case 2:18-cv-10324-CJC-AS Document 1 Filed 12/13/18 Page 4 of 21 Page ID #:4


 1 including independent oversight of Marriott’s security systems.
 2          13.   Defendants disregarded Plaintiff and Class Members’ rights by
 3 intentionally, willfully, recklessly, or negligently failing to take adequate and
 4 reasonable measures to ensure its data systems were protected, failing to take available
 5 steps to prevent and stop the Data Breach from happening, and failing to disclose the
 6 material fact that it did not have adequate computer systems and security practices to
 7 safeguard customers’ Personal Information.
 8
 9                                           PARTIES
10          14.   Plaintiff Janel Sempre is a citizen and resident of the State of California
11 and a frequent user of the Defendants’ Loyalty Program, having been a member
12 since 2010. To date, Plaintiff has not received notification from Defendants that her
13 information was compromised. However, based upon public information, Plaintiff
14 believes her information was involved in the Data Breach and is taking measures she
15 otherwise would not have to take to ensure that her identity is not stolen and that her
16 accounts are not compromised.
17          15.   Defendant Marriott International, Inc. is a Delaware corporation with its
18 principal place of business in Bethesda, MD.
19          16.   Defendant Starwood Hotels & Resorts Worldwide, Inc., which has its
20 principal place of business in Connecticut, is an indirect wholly-owned subsidiary of
21 Marriott, formerly known as Starwood Hotels & Resorts Worldwide, Inc., which
22 Marriott acquired in September of 2016. Starwood Hotels operated by Marriott
23 include: W Hotels, St. Regis, Sheraton Hotels & Resorts, Westin Hotels & Resorts,
24 Element Hotels, Aloft Hotels, The Luxury Collection, Tribute Portfolio, Le Méridien
25 Hotels & Resorts, Four Points by Sheraton and Design Hotels, as well as Starwood-
26 branded timeshare properties. According to Marriott’s Form 8-K filed on November
27 30, 2018, the Data Breach affected Starwood’s legacy customer-reservation database.
28

                                 CLASS ACTION COMPLAINT
                                            4
     Case 2:18-cv-10324-CJC-AS Document 1 Filed 12/13/18 Page 5 of 21 Page ID #:5


 1                                 JURISDICTION AND VENUE
 2          17.    This Court has jurisdiction over this action under the Class Action
 3 Fairness Act, 28 U.S.C. § 1332(d). The aggregated claims of the individual class
 4 members exceed $5,000,000.00, exclusive of interest and costs, and this is a class
 5 action in which more than two- thirds of the proposed plaintiff class, on the one hand,
 6 and Marriott, on the other, are citizens of different states.
 7          18.    This Court has jurisdiction over the subject matter of this class action
 8 pursuant to 28 U.S.C. § 1332 because the amount in controversy exceeds $75,000,
 9 exclusive of interest and cost, and the action is between citizens of different states.
10          19.    Venue in the United States District Court for the Central District of
11 California is proper in this Court pursuant to 28 U.S.C. § 1391 because Plaintiff resides
12 in this district, and a substantial part of the events or omissions giving rise to Plaintiff’s
13 claims and causes of action occurred in this judicial district.
14
15                                  FACTUAL BACKGROUND
16          20.    Defendant Marriott operates more than 6,700 properties across 130
17 countries and territories, reporting revenues of more than $22 billion in fiscal year
18 2017.1
19          21.    Defendants store massive amounts of personally identifiable information
20 and financial data on its servers and utilizes this information to maximize its profits
21 through predictive marketing and other marketing techniques.
22          22.    Defendants admit they collect customers’ Personal Information “at
23 touchpoints throughout you guest journey” such as:
24
25
26
      1In November 2015, Defendant Marriott announced that it was purchasing Defendant Starwood for
27
      $13.6 billion, creating the world’s largest hotel empire.
28

                                   CLASS ACTION COMPLAINT
                                              5
     Case 2:18-cv-10324-CJC-AS Document 1 Filed 12/13/18 Page 6 of 21 Page ID #:6


 1                -   Name
                  -   Gender
 2                -   Postal address
 3                -   Telephone number
                  -   Email address
 4                -   Credit and debit card number or other payment data
 5                -   Financial information in limited circumstances
                  -   Language preference
 6                -   Date and place of birth
 7                -   Nationality, passport, visa or other government-issued
                      identification data
 8                -   Important dates, such as birthdays, anniversaries and special
 9                    occasions
                  -   Membership or loyalty program data (including co-branded
10                    payment cards, travel partner program affiliations)
11                -   Employer details
                  -   Travel itinerary, tour group or activity data
12                -   Prior guest stays or interactions, goods and services purchased,
13                    special service and amenity requests
                  -   Geolocation information
14                -   Social media account ID, profile photo and other data publicly
15                    available, or data made available by linking your social media and
                      loyalty accounts
16
                  -   Data about family members and companions, such as names and
17                    ages of children
                  -   Biometric data, such as digital images
18
                  -   Images and video and audio data via: (a) security cameras located
19                    in public areas, such as hallways and lobbies, in our properties; and
                      (b) body-worn cameras carried by our loss prevention officers and
20
                      other security personnel
21                -   Guest preferences and personalized data, such as your interests,
                      activities, hobbies, food and beverage choices, services and
22
                      amenities of which you advise us or which we learn about during
23                    your visit.2
24
25             23.    Defendants stores massive amounts of Personal Information and financial
26 data on its servers and utilizes this information to maximize its profits through
27
      2
28        https://www.marriott.com/about/privacy.mi (last accessed December 10, 2018).


                                       CLASS ACTION COMPLAINT
                                                  6
     Case 2:18-cv-10324-CJC-AS Document 1 Filed 12/13/18 Page 7 of 21 Page ID #:7


 1 predictive marketing and other marketing techniques.
 2           24.    Defendants acknowledged the importance of keeping this information
 3 secure, and stated that they sought “to use reasonable organizational, technical and
 4 administrative measures to protect Personal Data.”3
 5           25.    Despite acknowledging their responsibility to keep this information
 6 secure, Defendant improperly put the burden on Plaintiff and Class Members to notify
 7 Defendants if they suspected their information was not secure, when individuals would
 8 not have access to this information, and Defendants were in a superior position to
 9 know this information, and were in the exclusive possession of such information. 4
10           26.    According to Defendants, Marriott received an alert from an internal
11 system that there was an attempt to access the Starwood guest reservation database on
12 September 8, 2018.
13           27.    As a result, Defendants’ subsequent investigation revealed that
14 unauthorized access to the Starwood network had first been acquired in 2014.
15           28.    Defendants have now confirmed that unauthorized users copied and
16 exported information regarding more than 500 million guests who made a reservation
17 at a Starwood property since 2014.
18           29.    The breached database contains approximately 327 million guests’
19 information including some combination of name, mailing address, phone number,
20 email address, passport number, Starwood Preferred Guest (“SPG”) account
21 information, date of birth, gender, arrival and departure information, reservation date,
22 and communication preferences.
23           30.    For other guests, the information also includes payment card numbers and
24 payment card expiration dates.
25           31.    According to cyber and data security experts, Defendants conduct and
26
      3 See Privacy Center, Marriott Group Global Privacy Statement,
27
      https://www.marriott.com/about/privacy.mi (last accessed December 11, 2018).
      4 Id.
28

                                     CLASS ACTION COMPLAINT
                                                7
     Case 2:18-cv-10324-CJC-AS Document 1 Filed 12/13/18 Page 8 of 21 Page ID #:8


 1 lack thereof regarding data security is not only insufficient but also below industry
 2 standards.
 3           32.    Gus Hosein, executive director of Privacy International, was quoted in
 4 news reports about the data breach alleged in this litigation as follows:
 5
                It’s astonishing how long it took them to discover they were breached.
 6
                For four years, data was being pilfered out of the company and they
 7              didn’t notice. They can say all they want that they take security
 8              seriously, but they don’t if you can be hacked over a four-year period
                without noticing.5
 9
10           33.    Defendants failed to implement and maintain reasonable security
11 procedures and practices appropriate to the nature and scope of the Personal
12 Information compromised in the Data Breach.
13           34.    The Personal Information Defendants compromised, including Plaintiffs’
14 identifying information and/or other financial information, has significant value to
15 identity thieves.
16           35.    According to the Federal Trade Commission, identity thieves use personal
17 information to extract funds from bank accounts, charge credit cards, open new utility
18 accounts, and obtain medical treatment on victims’ health insurance.
                                                                        6


19      36. Identity thieves also use Personal Information to commit various types of
20 government fraud such as: immigration fraud; obtaining a driver’s license or
21 identification card in the victim’s name but with another’s picture; using the victim’s
22 information to obtain government benefits; or filing a fraudulent tax return using the
23 victim’s information to obtain a fraudulent refund.
24
25    5“Breach puts hotel guests’ data at risk,” The Arkansas Democrat Gazette, available at
26    https://www.arkansasonline.com/news/2018/dec/01/breach-puts-hotel-guests-data-at-risk-2/ (last
      accessed December 10, 2018).
27    6 FTC, Signs of Identity Theft, available at http://www.consumer.ftc.gov/articles/ 0271- signs-
28    identity-theft (last visited December 11, 2018).


                                      CLASS ACTION COMPLAINT
                                                 8
     Case 2:18-cv-10324-CJC-AS Document 1 Filed 12/13/18 Page 9 of 21 Page ID #:9


 1             37. According to the U.S. Government Accountability Office (“GAO”):
                 [S]tolen data may be held for up to a year or more before being used
 2
                 to commit identity theft. Further, once stolen data have been sold or
 3               posted on the Web, fraudulent use of that information may continue
 4               for years. As a result, studies that attempt to measure the harm resulting
                 from data breach cannot necessarily rule out all future harm.7
 5
 6             38.     As a result, Plaintiff and Class Members now face years of constant
 7 surveillance of their financial and personal records, monitoring, and loss of rights.
 8        39. The Class is incurring and will continue to incur such damages in
 9 addition to any fraudulent credit and debit card charges and the resulting loss of use
10 of their credit and access to funds, whether or not such charges are ultimately
11 reimbursed by the credit card companies.
12
13             A. The Data Breach
14
15             40.     The Data Breach was a direct and proximate result of Defendants’ failure
16 to sufficiently safeguard and protect Plaintiff and Class Members’ Personal
17 Information and financial data against reasonably foreseeable threats to the security or
18 integrity of such information and from unauthorized access, use, and disclosure, as
19 required by various state and federal regulations, industry practices, and the common
20 law.
21             41.     Plaintiff and Class members’ Personal Information and financial data are
22 private and sensitive in nature and was left inadequately protected by Defendants.
23             42.     Defendants did not obtain Plaintiffs’ and Class Members’ consent to
24 disclose their Personal Information and financial data to any other person as required
25 by applicable law and industry standards.
26             43.     As a direct and proximate result of Defendants’ wrongful action and
27
      7   GAO, Report to Congressional Requesters, at p.33 (June 2007), available at
28 http://www.gao.gov/new.items/d07737.pdf (last visited December 11, 2018).

                                        CLASS ACTION COMPLAINT
                                                   9
  Case 2:18-cv-10324-CJC-AS Document 1 Filed 12/13/18 Page 10 of 21 Page ID #:10


 1 inaction and the resulting Data Breach, Plaintiff and Class Members are in an
 2 imminent, immediate, and continuing increased risk of harm from identity theft and
 3 identity fraud, requiring spemd time and effort to mitigate the actual and potential
 4 impact of the Data Breach.
 5         44.   Consumers, including Plaintiff and the Class Members, place value
 6 in data privacy and security, and they consider it when making decisions on where to
 7 stay for travel.
 8         45.   Plaintiffs would not have stayed at the Starwood hotels nor would they
 9 have used their debit or credit cards to pay for their Starwood stays had they known
10 that Defendants did not take all necessary precautions to secure the personal and
11 financial data given to it by consumers.
12         46.   Defendants failed to disclose its negligent and insufficient data security
13 practices and consumers relied on or were misled by this omission into paying, or
14 paying more, for accommodations at Starwood.
15         47.   Personal Information of the type at issue in this action is both private and
16 valuable. On what is known as the “dark web,” personal information of the kind
17 compromised by Defendants is highly valuable, estimated at $20.00 for information
18 pertaining to loyalty accounts, between $5.00 and $110.00 for credit card information,
19 and $1000.00-$2000.00 for passport information.
20         48.   The Data Breach presents both immediate and ongoing risks to consumers.
21 Data thieves use information of the type compromised by the Data Breach – including,
22 but not limited to, names, phone numbers, email addresses, passport numbers, dates of
23 birth, dates of check-in and departure, and credit card numbers and expiration dates – in
24 part, to: (i) gain access to electronic accounts, including social media and bank and
25 credit card accounts, (ii) impersonate consumers in a manner detrimental to their
26 finances or personal reputations, including by creating new accounts without
27 authorization, and (iii) harass, blackmail or otherwise target individuals for fraud or
28 other crimes.

                                 CLASS ACTION COMPLAINT
                                            10
 Case 2:18-cv-10324-CJC-AS Document 1 Filed 12/13/18 Page 11 of 21 Page ID #:11


 1         49.   After the Data Breach, Plaintiff and the Class Members will have to
 2 undertake costly and time-consuming remedial measures including, among other
 3 things, disputing and potentially prosecuting claims regarding contested charges and
 4 taking steps to repair damage to credit ratings and other reputational harm. Such
 5 consumers also face risks of civil litigation initiated by creditors based on false charges
 6 to their accounts.
 7         50.   Marriott’s wrongful actions and inaction directly and proximately caused
 8 the theft and dissemination into the public domain of Plaintiff and Class Members’
 9 Private Information, causing them to suffer, and continue to suffer, economic
10 damages and other actual harm for which they are entitled to compensation,
11 including:
12               a. theft of their Personal Information and financial data;
13               b. untimely and inadequate notification of the Data Breach;
14               c. improper disclosure of their Private Information;
15               d. loss of privacy;
16               e. ascertainable losses in the form of out-of-pocket expenses and the
17                   value of their time reasonably incurred to remedy or mitigate the effects
18                   of the Data Breach;
19               f. ascertainable losses in the form of deprivation of the value of their
20                   Personal Information and financial data, for which there is a well-
21                   established national and international market;
22               g. overpayments to Marriott for products and services purchased during
23                   the Data Breach in that a portion of the price paid for such products
24                   and services by Plaintiff and Class Members to Marriott was for the
25                   costs of reasonable and adequate safeguards and security measures that
26                   would protect customers’ Private Information, which Defendants did
27                   not implement; and
28               h. deprivation of rights they possess under the various state statutes.

                                 CLASS ACTION COMPLAINT
                                            11
  Case 2:18-cv-10324-CJC-AS Document 1 Filed 12/13/18 Page 12 of 21 Page ID #:12


 1          51.    Plaintiff and Class Members continue to have an interest in insuring that
 2 their Personal Information and financial data which remains in the possession of
 3 Defendants is secure, remains secure, and is not subject to further theft.
 4
 5          B. Defendants’ Response to Data Breach
 6
 7          52.    Defendants’ response subsequent to announcing the Data Breach is
 8 insufficient and inadequate.
 9          53.    Defendants has failed to provide information sufficient to identify which
10 people have been impacted, leading to confusion and bottlenecks in regards to
11 receiving timely updates.
12          54.    Defendants set up a website and call center to handle inquiries
13 following its announcement of the Data Breach. However, the large number of
14 potentially impacted people has severely diminished its effectiveness.
15          55.    Defendants provided its customers the opportunity to enroll in
16 WebWatcher, an internet monitoring service, for one year. However, WebWatcher is
17 not a credit monitoring service and has no ability to monitor the dark web where the
18 majority of illegal internet activity occurs. Further, data thieves are aware of the
19 one-year expiration period associated with Defendants’ offer. As past data breaches
20 have shown, data thieves will often wait years to purchase and use stolen data.8
21          56.    Defendants have disclosed that the Starwood Database “contains
22 information on up to approximately 500 million guests who made a reservation at a
23 Starwood property” and that “[f]or approximately 327 million of these guests, the
24 information includes some combination of name, mailing address, phone number,
25 email address, passport number, Starwood Preferred Guest (‘SPG’) account
26
27   8See, e.g., Matt Tatham, “A Year After the Equifax Breach: Are You Protecting Your Data?”,
     available at https://www.experian.com/blogs/ask-experian/a-year-after-the-equifax- breach-are-
28   you-protecting-your-data/ (last accessed December 12, 2018).

                                    CLASS ACTION COMPLAINT
                                               12
  Case 2:18-cv-10324-CJC-AS Document 1 Filed 12/13/18 Page 13 of 21 Page ID #:13


 1 information, date of birth, gender, arrival and departure information, reservation date,
 2 and communication preferences.”
 3         57.     According to Defendants, [f]or some, the information also includes
 4 payment card numbers and payment card expiration dates[.]”
 5         58.     Regarding the remaining 173 million guests, Defendants disclosed that
 6 the compromised information “was limited to name and sometimes other data such as
 7 mailing address, email address, or other information.” However, Marriott has not
 8 provided consumers with an explanation of what this “other information” might be.
 9         59.     As a result, these 173 million people remain subject to ongoing risks,
10 requiring them to take various remedial steps lest identity thieves use their Personal
11 Information for nefarious purposes months, years or decades later. These remedial
12 steps, which include, among other things, potentially cancelling accounts, monitoring
13 activity on such accounts, and otherwise remaining vigilant for years or even decades
14 to ascertain whether their information is being used to their detriment, are costly,
15 time-consuming and emotionally harmful.
16         60.     Defendants’ failure to notify any customers until approximately four
17 years after the initial breach, and more than 10 weeks after Defendants claim to have
18 first discovered a breach, denied Plaintiff and the Class members the opportunity to
19 adequately protect themselves from its consequences.
20
21                             CLASS ACTION ALLEGATIONS
22        61.      Plaintiffs seek relief in their individual capacities and as representatives of
23 all others who are similarly situated. Pursuant to Fed. R. Civ. P. 23(a) and (b)(2),
24 (b)(3), and (c)(4), Plaintiffs seek certification of a Nationwide class as described
25 herein. The national class is initially defined as follows:
26
27              all persons residing in the United States whose personal and/or
                financial information was disclosed in the Data Breach affecting
28              Marriott from 2014 to 2018 (the “Nationwide Class”)

                                   CLASS ACTION COMPLAINT
                                              13
 Case 2:18-cv-10324-CJC-AS Document 1 Filed 12/13/18 Page 14 of 21 Page ID #:14


 1         62.      Plaintiff further brings this case as a class action on behalf of a statewide
 2 subclass defined as follows:
 3
             all persons residing in the State of California whose personal and/or
 4
             financial information was disclosed in the Data Breach affecting
 5           Marriott from 2014 to 2018 (the “California Class”).
 6
 7         63.      Excluded from each of the Class are Defendants, including any entity in
 8 which Defendants have a controlling interest, are a parent or subsidiary, or which are
 9 controlled by Defendants, as well as the officers, directors, affiliates, legal
10 representatives, heirs, predecessors, successors, and assigns of Defendants. Also
11 excluded are the judges and court personnel in this case and any members of their
12 immediate families.
13         64.      Numerosity. Fed. R. Civ. P. 23(a)(1). The members of the Class are so
14 numerous that the joinder of all members is impractical. While the exact number of
15 Class members is unknown to Plaintiffs at this time, Marriott has acknowledged that
16 information of over 500 million customers may have been compromised.
17         65.      Commonality. Fed. R. Civ. P. 23(a)(2) and (b)(3). There are questions of
18 law and fact common to the Class, which predominate over any questions affecting
19 only individual Class members. These common questions of law and fact include,
20 without limitation:
21
22               a. Whether Defendants violated the various state Deceptive and Unfair
                    Trade Practices Act by failing to implement reasonable security
23                  procedures and practices;
24
                 b. Whether Defendants violated state privacy laws in connection with the
25                  actions described herein;
26
                 c. Whether Defendants violated laws by failing to promptly notify class
27
                    members their personal information had been compromised;
28

                                    CLASS ACTION COMPLAINT
                                               14
  Case 2:18-cv-10324-CJC-AS Document 1 Filed 12/13/18 Page 15 of 21 Page ID #:15


                 d. Whether class members may obtain injunctive relief against Defendants
 1
                    under privacy laws to require that it safeguard or destroy, rather than
 2                  retain, the Personal Information of Plaintiffs and Class members;
 3
                 e. Which security procedures and which data-breach notification procedure
 4                  should Defendants be required to implement as part of any injunctive
 5                  relief ordered by the Court;

 6
                 f. Whether Defendants have an implied contractual obligation to use
 7                  reasonable security measures;
 8
                 g. Whether Defendants have complied with any implied contractual
 9                  obligation to use reasonable security measures;
10
                 h. What security measures, if any, must be implemented by Defendants to
11                  comply with its implied contractual obligations; and
12
                 i. What the nature of the relief should be, including equitable relief, to
13
                    which Plaintiffs and the Class members are entitled.
14
15         66.      All members of the proposed Class are readily ascertainable. Defendants
16 have access to addresses and other contact information for millions of members of
17 the Class, which can be used for providing notice to many Class members.
18         67.      Typicality. Fed. R. Civ. P. 23(a)(3). Plaintiffs’ claims are typical of
19 those of other Class members because Plaintiffs’ information, like that of every other
20 Class Member, was misused and/or disclosed by Defendants.
21         68.      Adequacy of Representation. Fed. R. Civ. P. 23(a)(4). Plaintiffs will
22 fairly and adequately represent and protect the interests of the members of the Class.
23 Plaintiffs’ Counsel are competent and experienced in litigating class actions,
24 including privacy litigation.
25         69.      Superiority of Class Action. Fed. R. Civ. P. 23(b)(3). A class action is
26 superior to other available methods for the fair and efficient adjudication of this
27 controversy since joinder of all the members of the Class is impracticable.
28 Furthermore, the adjudication of this controversy through a class action will avoid

                                   CLASS ACTION COMPLAINT
                                              15
  Case 2:18-cv-10324-CJC-AS Document 1 Filed 12/13/18 Page 16 of 21 Page ID #:16


 1 the possibility of inconsistent and potentially conflicting adjudication of the asserted
 2 claims. There will be no difficulty in the management of this action as a class action.
 3         70.    Damages for any individual class member are likely insufficient to
 4 justify the cost of individual litigation, so that in the absence of class treatment,
 5 Marriott’s violations of law inflicting substantial damages in the aggregate would go
 6 un-remedied without certification of the Class.
 7         71.    Class certification is also appropriate under Fed. R. Civ. P. 23(a) and
 8 (b)(2), because Marriott has acted or has refused to act on grounds generally
 9 applicable to the Class, so that final injunctive relief or corresponding declaratory
10 relief is appropriate as to the Class as a whole.
11
12                                FIRST CAUSE OF ACTION
13                                          Negligence
14               (On Behalf of the Nationwide Class Against All Defendants)
15         72.    Plaintiff re-alleges and incorporates by reference the foregoing paragraphs
16 of this complaint as if fully set forth herein.
17         73.    Defendants owed a duty to Plaintiff and Class Members to exercise
18 reasonable care in safeguarding, securing and protecting Plaintiff’s and the Class
19 Members’ debit and credit card information from, among other failures, being
20 compromised, lost, stolen, misused, and/or disclosed to unauthorized parties.
21         74.    Defendants also owed a duty to Plaintiff and the Class Members to have
22 commercially reasonable procedures in place to detect and prevent the loss or
23 unauthorized dissemination of Plaintiff’s and Class Members’ debit and credit card
24 information.
25         75.    Defendants, through their actions and/or omissions, failed to exercise
26 reasonable care and breached each and every one of their duties owed to Plaintiff and
27 Class Members.
28

                                  CLASS ACTION COMPLAINT
                                             16
  Case 2:18-cv-10324-CJC-AS Document 1 Filed 12/13/18 Page 17 of 21 Page ID #:17


 1         76.    Section 5 of the FTC Act prohibits “unfair . . . practices in or affecting
 2 commerce.” Defendants violated Section 5 by failing to have industry standard
 3 procedures in place to detect and prevent the loss or unauthorized dissemination of
 4 Plaintiff’s and Class Members’ debit and credit card information.
 5         77.    Plaintiff and Class Members are within the class of persons that the FTC
 6 Act was intended to protect, and the harm that they suffered is the type of harm that the
 7 Act was intended to guard against.
 8         78.    Defendant’s breaches of duties owed to Plaintiff and Class Members
 9 proximately and directly caused Plaintiff’s and Class Members’ past and future injuries.
10         79.    Plaintiff and Class Members suffered actual past injuries, including
11 economic injuries, and will suffer future injuries as a result of Defendants’ negligence.
12
13                               SECOND CAUSE OF ACTION
14                                 Breach of Implied Contract
15               (On Behalf of the Nationwide Class Against All Defendants)
16         80.    Plaintiff re-alleges and incorporates by reference the foregoing paragraphs
17 of this complaint as if fully set forth herein.
18         81.    Defendants offered to and undertook duties to, among other obligations,
19 reasonably safeguard Plaintiff’s and Class Members’ credit and debit card information.
20         82.    By providing their credit and debit card information, Plaintiff and the Class
21 Members accepted Defendants’ offer.
22         83.    Defendants, Plaintiff and the Class Members entered into implied contracts
23 with Defendants whereby Defendants offered to undertake and undertook duties to,
24 among other obligations, reasonably safeguard Plaintiff’s and Class Members’ credit
25 and debit card information and process such information in a manner so as not to permit
26 third parties to access it.
27         84.    Defendants, Plaintiff and Class Members mutually intended to be bound by
28 their implied contract.

                                  CLASS ACTION COMPLAINT
                                             17
  Case 2:18-cv-10324-CJC-AS Document 1 Filed 12/13/18 Page 18 of 21 Page ID #:18


 1         85.    There was consideration for the implied contract between Defendants,
 2 Plaintiff and Class Members, including but not limited to Defendants’ receipt of
 3 payments for their restaurant services.
 4         86.    Defendants breached the implied contracts with Plaintiff and Class
 5 Members.
 6         87.    Plaintiff and Class Members suffered actual injuries, including economic
 7 injuries, and will suffer future injuries as a direct and proximate result of Defendants’
 8 breach of implied contracts.
 9
10                                THIRD CAUSE OF ACTION
11                   Violations of the California Unfair Competition Law
12                           Cal. Bus. & Prof. Code § 17200, et seq.
13                (On Behalf of the California Class Against All Defendants)
14         88.    Plaintiff re-alleges and incorporates by reference the foregoing paragraphs
15 of this complaint as if fully set forth herein.
16         89.    Defendants’ misconduct constitutes unfair, unlawful and fraudulent
17 business practices within the meaning of California’s Unfair Competition Law, Cal.
18 Bus. & Prof. Code § 17200, et seq. (“UCL”).
19         90.    Defendants’ misconduct violated several laws alleged and therefore
20 violated the UCL.
21         91.    Defendants’ statements concerning its abilities to properly safeguard
22 Plaintiff and Class Members’ credit and debit card information were fraudulent and
23 therefore also violated the UCL.
24         92.    Defendants’ failure to safeguard Plaintiff and Class Members’ credit and
25 debit card information was unfair and therefore also violated the UCL.
26         93.    Plaintiff and Class Members suffered actual injuries, including economic
27 injuries, and will suffer future injuries as a direct and proximate result of Defendants’
28 violations of the UCL.

                                  CLASS ACTION COMPLAINT
                                             18
  Case 2:18-cv-10324-CJC-AS Document 1 Filed 12/13/18 Page 19 of 21 Page ID #:19


 1         94.    Defendants were guilty of oppression, fraud, and/or malice in that
 2 Defendants acted and/or failed to act with a willful and conscious disregard of the rights
 3 of Plaintiff and the Class Members. Plaintiff and the Class Members therefore seek
 4 punitive damages on behalf of themselves and the Class.
 5
 6                              FOURTH CAUSE OF ACTION
 7                    Violations of the California Customer Records Act
 8                               Cal. Civ. Code § 1798.80, et seq.
 9                (On Behalf of the California Class Against All Defendants)
10        95.     Plaintiff re-alleges and incorporates by reference the foregoing paragraphs
11 of this complaint as if fully set forth herein.
12        96.     Defendants’ misconduct resulted in a “breach of the security system”,
13 within the meaning of Section 1798.82(g) of the California Consumer Records Act, Cal.
14 Civ. Code § 1798.80, et seq.
15        97.     Defendants lost Plaintiff and the Class Members’ “personal information”
16 within the meaning of Cal. Civ. Code § 1798.80 (e).
17        98.     Among other misconduct, Defendants failed to implement and maintain
18 reasonable security procedures and practices appropriate to the nature and scope of the
19 information compromised in the data breach of the system(s) holding Plaintiff’s and
20 Class Members’ credit and debit card information.
21        99.     Defendants unreasonably delayed in informing Plaintiff and Class
22 Members regarding the security breach of Plaintiff’s and Class Members’ credit and
23 debit card information after Defendants knew the data breach had occurred.
24        100.    Defendants failed to disclose to Plaintiff and Class Members, without
25 unreasonable delay, and in the most expedient time possible, the security breach of their
26 debit and credit card information when Defendants knew or reasonably believed such
27 information had been compromised.
28

                                 CLASS ACTION COMPLAINT
                                            19
 Case 2:18-cv-10324-CJC-AS Document 1 Filed 12/13/18 Page 20 of 21 Page ID #:20


 1        101.   Upon information and belief, no law enforcement agency instructed
 2 Defendants that notification to Class Members would impede investigation.
 3        102.   Plaintiff and Class Members suffered actual injuries, including economic
 4 injuries, including economic injuries, and will suffer future injuries as a direct and
 5 proximate result of Defendants’ violations of Cal. Civ. Code § 1798.80 et seq.
 6        103.   Plaintiff, individually and on behalf of the Class, seeks all remedies
 7 available under Cal. Civ. Code § 1798.84, including, but not limited to: (a) damages
 8 suffered by Class Members as alleged above; (b) statutory damages for Defendants’
 9 willful, intentional, and/or reckless violation of Cal. Civ. Code § 1798.83; and (c)
10 equitable relief.
11        104.   Plaintiff, individually and on behalf of the Class, also seeks reasonable
12 attorneys’ fees and costs under Cal. Civ. Code § 1798.84(g).
13
14                                  PRAYER FOR RELIEF
15         Wherefore, Plaintiff and the Class respectfully request the following and pray for
16 judgment as follows:
17       1.      For a declaration that this lawsuit may be properly maintained as a class
18 action and certifying the Class claims herein;
19       2.      For general damages according to proof;
20       3.      For special damages according to proof;
21       4.      For restitution in amounts according to proof;  
22       5.      For injunctive relief, including orders (1) compelling Defendants to
23 institute appropriate data collection and safeguarding methods and policies with regard
24 to consumer information; and (2) compelling Defendants to provide detailed and
25 specific disclosure of what types of data have been compromised as a result of the data
26 breach;
27
28

                                 CLASS ACTION COMPLAINT
                                            20
 Case 2:18-cv-10324-CJC-AS Document 1 Filed 12/13/18 Page 21 of 21 Page ID #:21


 1       6.       For any other available penalties for each illegal or fraudulent business act
 2 or practice, including but not limited to those provided for violations of Cal. Civ. Code
 3 § 1798.84;  
 4       7.       For costs and expenses of suit incurred herein, including investigative
 5 costs;
 6       8.       For attorneys’ fees;
 7       9.       For punitive damages;
 8     10.        For prejudgment and post-judgment interest; and  
 9     11.        Such other and further relief as is proper and just.
10
11                                DEMAND FOR JURY TRIAL
12          Plaintiff, on behalf of herself and the Class, hereby demands a jury trial for all
13 issues so triable.
14
15 Dated: December 13, 2018                  Respectfully submitted,
16                                           AHDOOT & WOLFSON, PC
17
18
19                                           Alex R. Straus
                                             Tina Wolfson
20                                           Robert Ahdoot
21                                           Ted Maya
                                             10728 Lindbrook Drive
22                                           Los Angeles, California 90024
23                                           Tel: 310-474-9111
                                             Fax: 310-474-8585
24                                           Email: astraus@ahdootwolfson.com
25                                           twolfson@ahdootwolfson.com
                                             rahdoot@ahdootwolfson.com
26                                           tmaya@ahdootwolfson.com
27
28

                                  CLASS ACTION COMPLAINT
                                             21
